United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2472
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Richard Vance Cunningham,               * District of Minnesota.
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 6, 2004

                                  Filed: February 26, 2004

                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Richard Cunningham appeals the district court’s1 entry of judgment against
him, after a jury convicted him on multiple counts of passing fictitious sight drafts
drawn on the United States Treasury, in violation of 18 U.S.C. § 514(a)(2), and filing
false Internal Revenue Service (IRS) Form 8300s with the IRS, in violation of 26
U.S.C. § 7206(1). On appeal, Cunningham argues there was insufficient evidence


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
that he issued his sight drafts under the authority of the United States, that he acted
with intent to defraud in issuing the fictitious sight drafts, or that he knew he was
providing the IRS with false information in the IRS Form 8300s.

       After reviewing the evidence in the light most favorable to the jury verdict, see
United States v. Fitz, 317 F.3d 878, 881 (8th Cir. 2003) (standard of review), we find
Cunningham’s arguments to be without merit. First, we believe ample evidence
supports the jury’s conclusion that Cunningham issued the fictitious sight drafts
“under the authority” of the United States. The drafts listed the U.S. Treasury as the
drawee/bank, and they were signed by Cunningham on a line above the printed words
“Authorized Signature.” See 18 U.S.C. § 514(a)(2) (whoever, with intent to defraud,
passes any false or fictitious instrument purporting to be financial instrument issued
under authority of United States shall be guilty of Class B felony); United States v.
Getzschman, 81 Fed. Appx. 619, 620-22 (8th Cir. Nov. 28, 2003) (unpublished per
curiam) (in case with similar facts, stating that fictitious sight drafts drawn on U.S.
Treasury fall within § 514(a)’s meaning of “false or fictitious instrument”); United
States v. Anderson, 353 F.3d 490, 500 (6th Cir. 2003) (per curiam) (noting that U.S.
Treasury does not maintain accounts against which citizens can draw checks, and that
sight drafts drawn on U.S. Treasury may be charged under § 514(a)(2)).

       Second, we believe there was sufficient evidence for the jury to infer an intent
to defraud by Cunningham. No competent adult could honestly believe he can draw
funds at will from the U.S. Treasury. Cunningham persisted with his fictitious-draft
scheme after being advised that the drafts were invalid; he declined the requests of
his creditors to cash the bogus drafts himself; he attempted to satisfy real obligations
with the drafts; and he harassed people who questioned their validity. See Anderson,
353 F.3d at 501 (intent to defraud may be proven by circumstantial evidence from
which jury could infer defendant sent worthless sight drafts drawn on U.S. Treasury
with intention that they be accepted for value); cf. United States v. Schumacher, 238
F.3d 978, 980 (8th Cir. 2001) (intent to defraud may be inferred from facts and

                                          -2-
circumstances surrounding defendant’s actions). Finally, we believe there was ample
evidence to support the jury’s inference that Cunningham knowingly provided the
IRS with false information. See 26 U.S.C. § 7206(1) (any person who willfully
subscribes, under penalty of perjury, any return or other document that he does not
believe to be true as to every material matter, shall be guilty of felony); Anderson,
353 F.3d at 497-99 (defendants were properly convicted under § 7206(1) where they
had harassed persons by using IRS Form 8300s to report nonexistent transactions).

      Accordingly, we affirm.
                     ______________________________




                                        -3-